Citation Nr: 0428651	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and S.R.


INTRODUCTION

The veteran had active duty service from March 1968 to 
November 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2001, a 
statement of the case was issued in April 2002, and a 
substantive appeal was timely received in May 2002.  

In January 2003, the veteran testified at a Decision Review 
Officer (DRO) hearing.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in October 1996, the RO denied 
entitlement to service connection for psychiatric disability, 
to include PTSD; although the veteran initiated an appeal 
with a timely notice of disagreement, he did not file a 
timely substantive appeal in response to a statement of the 
case. 

2.  In April 2000, the veteran requested that his claim of 
service connection for PTSD be reopened.

3.  Certain evidence received since the October 1996 rating, 
when considered together with all of the evidence, both old 
and new, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 1996 rating decision, and the veteran's claim of 
entitlement to service connection for PTSD has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

In an October 1996 rating decision, the RO denied entitlement 
to service connection for PTSD.  The veteran was notified of 
that determination and informed of appellate rights and 
procedures in November 1996.  The veteran filed a timely 
notice of disagreement, and the RO issued a statement of the 
case in September 1997.  However, the veteran did not 
complete the appeal by filing a substantive appeal.  The 
October 1996 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the January 2001 rating decision was received in April 
2000, the new version of 38 C.F.R. § 3.156(a) does not apply 
in this case. 

The Board notes an August 2003 supplemental statement of the 
case reflects that the RO determined that new and material 
evidence had been received and the claim reopened.  However, 
the RO then proceeded to deny the claim on the merits.  
Regardless of whether the RO reopened the claim, however, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board must review the RO's 
determination as to whether there is new and material 
evidence to reopen the claim for PTSD.  

Relevant evidence of record at the time of the October 1996 
rating decision included various private treatment records, 
VA medical records and a September 1996 VA examination.  
These records indicate possible PTSD.  Evidence received 
since the October 1996 rating decision consists of various 
private and VA medical records, including an August 2000 VA 
clinical record diagnosing the veteran with PTSD.  The August 
2000 record is new because it was not of record at the time 
of the October 1996 decision, and it is material in that it 
shows a definite PTSD diagnosis.  Therefore, the Board finds 
that new and material evidence has been received in the form 
of VA medical records lists a PTSD diagnosis.  Thus, the 
claim for entitlement to service connection for PTSD has been 
reopened.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  The appeal 
is granted to this extent, subject to the provisions set 
forth in the following remand section of this decision. 


REMAND

The veteran's DD 214 shows that the veteran served in Vietnam 
from July 1969 to November 1970 and was awarded a Meritorious 
Unit Commendation (MUC) award.  The veteran has reported a 
number of events which he believes were stressors.  In his 
April 2000 claim, he states that his eardrum was blown out 
after being struck by enemy rocket and percussion blasts.  
Service medical records from February 1970 to March 1970 show 
the veteran was treated for his ears.  In a February 1970 
entry record there is indication that there was rocket 
shooting.  The veteran claims that the was exposed to combat 
in Vietnam.  A buddy statement received in May 2000 states 
that the veteran was exposed to attacks in Pleiku and Kontum.  
In March 2002, documentation was received from the veteran 
showing that Putnam Tiger operations took place from April 22 
to September 22, 1969 in Kontum and Pleiku provinces.  
Appropriate action to attempt to verify the claimed stressors 
is necessary before the Board may properly proceed with 
appellate review.  

During his January 2003 hearing the veteran indicated that he 
was treated for a psychiatric disability in 1971 at the Hines 
VA medical facility.  These records do not appear to be in 
the claims folder and need to be associated with the 
veteran's file.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include all pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should contact the Hines VA 
medical facility and obtain all of the 
veteran's available treatment records 
during 1971.  

3.  The RO should review the file and 
compile a list of claimed stressors, to 
include whether the veteran's unit HHC, 
88th S&S Bn, was exposed to enemy fire 
from February to March 1970 and whether 
the units the veteran was assigned to, 
566th APU Co, 126th Fin Sec and HHC, 88th 
S&S Bn were exposed to combat from July 
7, 1969 to September 20, 1969.  The list 
should then be furnished to the U.S. 
Armed Services Center for Unit Records 
Research (CRUR) together with copies of 
the veteran's personnel  records with a 
request for verification of the claimed 
stressors that his units came under enemy 
fire from July 7, 1969 to September 20, 
1969 and from February 1, 1970 to April 
1, 1970.  The RO should also take 
appropriate action to request the details 
around the award of the Meritorious Unit 
Commendation which is listed in the 
veteran's personnel records and on his DD 
Form 214, to specifically include whether 
this award was based on combat 
participation. 

4.  After completion of the above and any 
follow-up action which may be recommended 
by CRUR, the RO should review the 
expanded record and determine if the 
veteran participated in combat with the 
enemy.  If the determination is negative, 
the RO should then determine whether any 
claimed stressor(s) has/have been 
verified. 

5.  If, and only if, the RO determines 
that the veteran participated in combat 
with the enemy or, if no, that a claimed 
inservice stressor has otherwise been 
verified, the veteran should be scheduled 
for a special VA psychiatric examination 
to ascertain whether the veteran suffers 
from PTSD due an inservice stressor.  The 
RO should clearly inform the examiner 
whether combat participation has been 
verified or of the stressor or stressors 
which have been verified.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  A detailed rationale for 
all opinions expressed should be 
furnished. 

6.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  Unless the benefit sought 
is granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



